Citation Nr: 1410729	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1999 to October 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims file is currently with the RO in Phoenix, Arizona.  

The Board notes that the Veteran also perfect an appeal as to the issue of entitlement to service connection for allergic rhinitis; however, in an April 2013 rating decision, service connection for such disability was granted.  Therefore, this issue is no longer before the Board. 

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records associated in March 2013, which were considered by the agency of original jurisdiction (AOJ) in the April 2013 supplemental statement of the case, and a February 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's skin disorder has been attributed to known clinical diagnoses.

3.  A skin disorder, diagnosed as porokeratoses, tinea versicolor, and a rash, is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a skin disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, the Veteran's STRs are negative for any complaints, treatment, or findings referable to a skin disorder or rash.  Moreover, while he served in Southwest Asia, his skin disorder has been attributed to known clinical diagnoses.  Additionally, as will be explained further herein, the Board finds that the Veteran's claim that his skin disorder first manifested in service and continued to the present time to be not credible.  Finally, the Veteran's VA treatment provider has indicated that his skin disorder is not a result of his exposure to oils and chemicals during service; rather, it is sun-induced or genetically caused.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2016, warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. 
§ 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms involving the skin may be a manifestation of an undiagnosed illness or a chronic multisymptom illness. 38 C.F.R. § 3.317(b)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that his skin disorder had its onset during service and has continued to the present time.  Specifically, he contends that such affects his upper body, to include his forearms, and such itches, scabs, and bleeds.  Therefore, he alleges that service connection for such disorder is warranted.

The Board initially notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War as his service records reflect service in Afghanistan.  However, the Veteran's skin disorder has been diagnosed as porokeratoses, tinea versicolor, and a rash.  Therefore, as such has been attributed to a known clinical diagnosis, the Veteran is not entitled to service connection based on an undiagnosed illness.  Likewise, as his skin disorder is not recognized as a chronic disease per VA regulations, he is not entitled to presumptive service connection for such disorder.

The Veteran's STRs are negative for any complaints, treatment, or findings referable to a skin disorder or rash.  In this regard, the September 1999 entrance examination reflects that, upon clinical evaluation, the Veteran had a pilonidal cyst.  In December 1999, he was seen for complaints referable to his pilonidal cyst and received treatment throughout service.  The Board notes, however, that the Veteran has already been awarded service connection for scar/residuals of pilonidal cyst.

The remainder of the STRs reflect skin complaints referable to folliculitis, warts, and a sebaceous cyst; however, none show complaints, treatment, or diagnoses similar to the type of skin disorder for which the Veteran is currently claiming entitlement to service connection.  Specifically, in March 2000, the Veteran was treated for folliculitis on the thighs and a wart on his right fifth toe.  April 2000, June 2002 and August 2002 records reveal a wart on the right index finger.  In March 2003, he had verrucous lesions in the right groin area. Warts was diagnosed.  A December 2005 record reflects that the Veteran had a sebaceous cyst on his chest.  Such records are otherwise negative for any findings referable to the skin.  Moreover, a May 2007 examination conducted in preparation for the Veteran's separation from service showed no findings referable to his skin other than a pilonidal cyst.  

Furthermore, at various times the Veteran reported his medical history during service, he consistently denied skin complaints.  Specifically, in a March 2004 Report of Medical History, the Veteran denied a past and current medical history of skin diseases.  In an August 2006 questionnaire obtained in connection with a smallpox vaccination, the Veteran denied have ever had eczema or atopic dermatitis, which was described as an itchy, red, scaly rash that lasts more than 2 weeks and often comes and goes.  In a September 2007 Post-Deployment Health Assessment, the Veteran indicated that he did not, either currently or during his deployment, have skin diseases or rashes.

Post-service VA treatment records reflect that, in October 2007, the same month the Veteran separated from service, he reported no persistent skin rash.  Likewise, a January 2008 VA general examination did not show complaints or diagnoses referable to a skin disorder other than a sebaceous cyst removed from his chest.  The first documentation of a skin disorder is in May 2008 when the Veteran was noted to have macules with flaking on his arms and a rash was diagnosed.  In November 2009, the Veteran complained of a skin rash with itchiness on both forearms and tinea versicolor was diagnosed.  Finally, in February 2010, it was noted that the Veteran had small lesions that itched on the forearms and hands, and porokeratoses.  At such time, the Veteran indicated that such had been present for five to seven years and he was concerned that such was related to oil and chemical exposure during service; however, his treating physician indicated that such were not due to his claimed exposure; rather, such were sun-induced or genetically caused.

In support of his claim, the Veteran has alleged that his current skin disorder started during service and is caused by his in-service exposure to chemicals and oils as a result of his duties as a crew chief of C-130's.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the Board finds that the Veteran is competent to report the nature and onset of his skin symptomatology as well as the nature of his duties during service.  Additionally, lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's skin disorder and any instance of his service, to include exposure to chemicals and oils, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of a skin disorder requires the interpretation of results found on physical examination and knowledge of the dermatological system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  

The Board further finds that the Veteran's statements regarding the onset and continuity of symptomatology referable to his skin disorder to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  

Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses similar to the type of skin disorder for which he is currently claiming entitlement to service connection.  Moreover, on various reports of medical history, the Veteran denied skin diseases or rashes.  Furthermore, in October 2007, the same month the Veteran separated from service, he reported no persistent skin rash.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his skin disorder had its onset in service and has continued to the present time is inconsistent with the contemporaneous evidence, to include his own reports.  As such, the Veteran's lay assertions of onset and continuity of skin symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of skin symptomatology to be not credible and are accorded no probative weight.  

Therefore, the Board finds that a skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.      


ORDER

Service connection for a skin disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for hemorrhoids so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his hemorrhoids.  STRs reflect that, in October 2004, the Veteran complained of blood in his stool on and off for a couple of months.  It was observed that he had blood in his stools once every couple of weeks.  Following a physical examination, rectal bleed by history was diagnosed.  Post-service records reflect that, at the January 2008 VA examination, a history of hemorrhoids was specifically not noted to be present.  However, a VA treatment dated the same month reveals a prior medical history of hemorrhoids with intermittent spotting with blood and itching.  Likewise, VA treatment records reveal diagnoses and treatment for hemorrhoids in May 2008, June 2008, and November 2009.  Moreover, a January 2010 VA treatment record reveals mild active hemorrhoids on examination.  In light of the notation of rectal bleeding during service and the Veteran's continued treatment for hemorrhoids after service, the Board finds that he should be afforded a VA examination in order to determine the etiology of such disorder.  

Additionally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his hemorrhoids.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain any outstanding treatment records for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his hemorrhoids.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain any outstanding treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his hemorrhoids. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hemorrhoids began during service or is otherwise causally related to any incident of service, to include his October 2004 complaints of rectal bleeding.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records and lay statements regarding onset and continuity of symptoms referable to hemorrhoids.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


